EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
The amendments made in the claims in the Amendment filed May 18, 2022 have been received and considered by Examiner.
New claims 32 and 33 presented in the Amendment filed May 18, 2022 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
All 35 U.S.C. 112 and 102 rejections have been withdrawn due to Applicant’s amendments in the claims in the Amendment filed May 18, 2022. Rogers et al. (US 2015/0274585) do not teach or suggest a cover glass comprising a perimeter portion comprising a bended portion as currently claimed and do not teach or suggest that the gasket (that would correspond to the claimed patch member) in gaps 905 (Fig. 9B) comprises glass.

Note on Examiner’s Amendment  
The Examiner’s Amendment made below was proposed to overcome the EP 3 116 204 (corresponding US application is US 2017/0013731). The impact absorbing structure 1820 of EP 3 116 204 is between “housing frame” 1830 and glass cover 1810 in Fig. 18, but impact absorbing structure 1820 contacts the top surface and side surface of the glass cover 1810 in addition to the bottom surface of the glass cover 1810. The Examiner’s Amendment requires that the cover glass does not contact either of the top surface and side surface of the cover glass, thus obviating EP 3 116 204 (US 2017/0013731).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Andrew Dommer authorized the Examiner’s Amendments in a telephone conversation with Examiner on June 15, 2022.

The application is amended as follows:

In the claims:

In claim 1, line 10, between “housing” and “, wherein”, insert --, without the patch member being in contact with or bonded to a side surface of the cover glass or the top surface of the cover glass--.

In claim 16, line 9, between “housing” and “, wherein”, insert --, without the patch member being in contact with or bonded to a side surface of the cover glass or the top surface of the cover glass--.

Allowable Subject Matter
Claims 1-7, 10-22 and 25-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, the prior art fails to teach or suggest a mobile communication device as claimed having the combination of all structural and compositional limitations, including (1) a cover glass comprising a perimeter portion comprising a bended portion at which a top surface of the cover glass curves toward a first direction and an opposing bottom surface of the cover glass also curves toward the first direction, (2) without the patch member being in contact with or bonded to a side surface of the cover glass or the top surface of the cover glass, (3) a patch member that is positioned partially in a gap between the bended portion of the cover glass and the housing, and (4) where the patch member and the cover glass are comprised of glass. Close prior art Rogers et al. (US 2015/0274585) do not teach or suggest a cover glass comprising a perimeter portion comprising a bended portion as currently claimed and do not teach or suggest that the gasket (that would correspond to the claimed patch member) in gaps 905 (Fig. 9B) comprises glass. Close prior art EP 3 116 204 (corresponding US application is US 2017/0013731) does not teach or suggest that the patch member is not in contact with or bonded to a side surface of the cover glass or the top surface of the cover glass (the impact absorbing structure 1820 of EP 3 116 204 is between “housing frame” 1830 and glass cover 1810 in Fig. 18, but impact absorbing structure 1820 contacts the top surface and side surface of the glass cover 1810 in addition to the bottom surface of the glass cover 1810).

In regard to independent claim 16, the prior art fails to teach or suggest a method for forming at least a portion of a mobile communication device as claimed where the thus formed device has the combination of all structural and compositional limitations, including (1) a cover glass comprising a perimeter portion comprising a bended portion at which a top surface of the cover glass curves toward a first direction and an opposing bottom surface of the cover glass also curves toward the first direction, (2) without the patch member being in contact with or bonded to a side surface of the cover glass or the top surface of the cover glass, (3) a patch member that is positioned partially in a gap between the bended portion of the cover glass and the housing, and (4) where the patch member and the cover glass are comprised of glass. Close prior art Rogers et al. (US 2015/0274585) do not teach or suggest a cover glass comprising a perimeter portion comprising a bended portion as currently claimed and do not teach or suggest that the gasket (that would correspond to the claimed patch member) in gaps 905 (Fig. 9B) comprises glass. Close prior art EP 3 116 204 (corresponding US application is US 2017/0013731) does not teach or suggest that the patch member is not in contact with or bonded to a side surface of the cover glass or the top surface of the cover glass (the impact absorbing structure 1820 of EP 3 116 204 is between “housing frame” 1830 and glass cover 1810 in Fig. 18, but impact absorbing structure 1820 contacts the top surface and side surface of the glass cover 1810 in addition to the bottom surface of the glass cover 1810).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788